Campbell, C. J.,
delivered the opinion of the court.
The demurrer to the several pleas was properly sustained, and, as the defendant declined to plead over, judgment was rightly given for the plaintiff. The decision of the board of supervisors of Carroll county was unassailable by the defendant in the manner attempted, and nothing remained for the board of supervisors to do except to join Carroll in building and keeping in repair the required fence, which is a necessity to the people of Montgomery county, and which its board of supervisors should make haste to do in their interest.
We find no fault with the form of the judgment. It conforms to the law, and no difficulty will be found in executing it.

Affirmed.